In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-437 CR

____________________


ANTHONY LASHONE FULLER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90376




MEMORANDUM OPINION
	Pursuant to a plea bargain, appellant Anthony Lashone Fuller pled guilty to the
offense of assault on a public servant.  The trial court found that the evidence substantiated
Fuller's guilt, but deferred further proceedings, placed Fuller on community supervision for
ten years, and imposed a fine in the amount of $1500.  On January 17, 2006, the State filed
a motion to revoke Fuller's unadjudicated community supervision.  At the hearing on the
motion to revoke, Fuller pled "true" to violating two of the conditions of his community
supervision.  The trial court found counts one and three true, revoked Fuller's unadjudicated
community supervision, found him guilty of assault on a public servant, and sentenced Fuller
to ten years of confinement.  Fuller filed this appeal, in which he asserts he received
ineffective assistance of counsel at the revocation hearing.  We dismiss for want of
jurisdiction.
	The Texas Code of Criminal Procedure prohibits appeals of revocation of deferred
adjudication.  Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon 2006).  Therefore, on
direct appeal, Fuller cannot appeal the trial court's decision to proceed with adjudicating
guilt.  See Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992); Olowosuko v. State, 826
S.W.2d 940, 942 (Tex. Crim. App. 1992).  Complaints concerning the representation
provided by counsel at a revocation hearing cannot be raised on direct appeal.  Lowe v. State,
997 S.W.2d 670, 672 (Tex. App.--Dallas 1999, no pet.); see also Connolly v. State, 983
S.W.2d 738, 741 (Tex. Crim. App. 1999).   Therefore, this Court lacks jurisdiction to address
Fuller's issue.  We dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.


  
								 STEVE McKEITHEN
								        Chief Justice

Submitted on May 3, 2007
Opinion Delivered May 16, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.